DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 06/25/2020.
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 02/01/2021 and 06/25/2020 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 06/25/2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1 it is not clear which “surface” of the cathode end plate and anode end plate are designated as “lateral”. Such designation depends on position of a fuel cell stack or position of an apparatus for evaluating a performance of a fuel cell stack and such indefinite. However, designation such surface in claim has to distinguish claimed apparatus for known ion prior art. Claims must be interpreted in light of the specification without reading limitations from the specification (or Drawings-Examiner) into the claim.  See: MPEP §2111.01.
In claims 2 and 8 it is unclear what direction for cathode plate will be vertical since it depends of position of the fuel cell stack and the apparatus for evaluating a performance of a fuel cell stack.
In claims 13 and 14 it is unclear which lateral surface is a first lateral surface.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 8, 10, 11,  12 and 16 are rejected under 35 U.S.C. 102(a) (1_ as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 202719992 to Yue (Yue, machine generated translation).
Regarding claim 1, Yue discloses an apparatus for evaluating a performance of a fuel cell stack, the apparatus comprising: a main body; an anode end plate configured to be  positioned at a first  side of a fuel cell stack, the anode end plate including one or more  guide units that are  one or more lateral surfaces of the anode end plate; a cathode end plate configured to be  positioned at a second side  of the fuel cell stack that opposes the first side, the cathode end plate including one or more  arms that  are on or more lateral surfaces of the cathode end plate; and a surface pressure module configured to apply a surface pressure to the cathode end plate, wherein the anode end plate, the cathode end plate, and the surface pressure module are positioned within the main body (Fig. 1-3) (see below):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As appeared to the Examiner, the surface pressure module is disposed within the main body of the apparatus for evaluating a performance of a fuel cell stack (Fig. 3).
Alternatively, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for evaluating a performance of a fuel cell stack by disposing of the surface pressure module within the main body in order to save space.
Regarding claim 2, Yue discloses that that one or more arm at least one arm of the one or more arms is configured to correspond to at least one guide unit of the one or more guide units and the at least one arm is configured to vertically move moves the cathode end plate in response to the surface pressure applied to the cathode end plate by from the surface pressure module (depending on position of the apparatus for evaluating a performance of a fuel cell stack):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 6, Yue discloses wherein at least one of the one or more guide units has a position determining unit that is configured to adjust a horizontal position of the fuel cell stack (depending on position of the apparatus for evaluating a performance of a fuel cell stack).
Regarding claim 8, Yue discloses wherein at least one of the one or more guide units includes a rail that is configured to guide which guides a vertical movement of at least one arm of the one or more arms (depending on position of the apparatus for evaluating a performance of a fuel cell stack).
Regarding claim 10, Yue discloses wherein the surface pressure module is operably connected to a surface pressure transmission shaft, and the surface pressure module is positioned between the cathode end plate and the surface pressure transmission shaft (Fig. 1-3). 
Regarding claim 11, Yue discloses wherein the surface pressure module is configured to apply the surface pressure to the cathode end plate as the surface pressure transmission shaft reciprocally moves (Fig. 1-3, claim 1, para 45).
Regarding claim 12, Yue discloses wherein the one or more arms are configured to move vertically in a longitudinal direction of the one or more guide units in response to the surface pressure applied to the cathode end plate by the surface pressure module arms (depending on position of the apparatus for evaluating a performance of a fuel cell stack).
Regarding claim 16, Yue discloses a method of applying a surface pressure to a fuel cell stack comprising: providing a fuel cell stack on the cathode end plate in the main body and applying the surface pressure to the cathode end plate by using the surface pressure module (Fig 1-3, claims 1-3, para 27-30).
Claims 3, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CN 202719992 to Yue.
Regarding claim 3, Yue discloses the invention as discussed above as applied to claim 1 and incorporated therein. Yue does not expressly disclose wherein the one or more guide units and the one or more arms comprise a ceramic material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to (?), since it has been held to be within the general skill of a worker in the art to select a ceramic material known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 9, Yue discloses the invention as discussed above as applied to claim 1 and incorporated therein. In addition, Yue teaches the pushing device (is a hydraulic electric pump or a hydraulic circuit. Even , if Yue does not expressly disclose the pushing device as a cylinder, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to shape of hydraulic pressing device to cylindrical, because The courts have held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04.
Regarding claims 13 and 14, Yue discloses the invention as discussed above as applied to claim 1 and incorporated therein. Yue does not expressly disclose wherein including at least one arm and one guide unit disposed on firs surfaces of the anode and cathode plates respectively. Yue does not expressly disclose two arms and guide unit , however it  would have been obvious to one having ordinary skill in the art at the time the invention was filed  to provide two guide units and two arms to first surface of the  cathode and anode, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
Allowable Subject Matter
Claims 4,5, 7, 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 19787717, Decision to grant a European_patent,2022-01-13, Amended claims for European Patent EP.3680972.B1 from 02/09/2022. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727